IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 399 MAL 2016
                                              :
                      Respondent              :
                                              :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum and
              v.                              :   Order of the Superior Court at No.
                                              :   1690 EDA 2015 entered on March 9,
                                              :   2016, affirming the Order of the
JUSTIN CORLISS,                               :   Monroe County Court of Common
                                              :   Pleas at No. CP-45-CR-0001748-
                      Petitioner              :   2013 entered on April 16, 2015


                                        ORDER



PER CURIAM                                          DECIDED: February 23, 2018
      AND NOW, this 23rd day of February, 2018, the Petition for Allowance of Appeal

is GRANTED.        The order of the Superior Court is VACATED, and the matter is

REMANDED to the Superior Court for reconsideration in light of Commonwealth v. Muniz,

164 A.3d 1189 (Pa. 2017).

      Justice Mundy did not participate in the consideration or decision of this matter.